            Case 1:18-cr-03323-JCH Document 41 Filed 05/12/20 Page 1 of 3



                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,                        )
                                                 )
               Plaintiff,                        )
                                                 )
       vs.                                       )       Cr. No. 18-03323 JCH
                                                 )
JANSEN PESHLAKAI,                                )
                                                 )
               Defendant.                        )

  NOTICE OF CHANGE IN THE NUMBER OF CONFIRMED COVID-19 CASES AT
              CIBOLA COUNTY CORRECTIONAL CENTER

       On April 20, 2020, the defendant, Jansen Peshlakai, filed a motion requesting an

expedited detention hearing releasing him from custody “due to coronavirus pandemic threat.”

(Doc. 38.) On April 23, 2020, the United States responded in opposition. (Doc. 39.)

Defendant did not file a reply. The motion currently remains pending. As set forth below, the

United States files this notice in order to update the Court as to the number of confirmed

COVID-19 cases at Cibola County Correctional Center (“CCCC”).

       1.      In its April 23, 2020 response, the United States accurately reported that (1) there

were no confirmed cases of COVID-19 in New Mexico’s United States Marshal Service

(“USMS”) federal prisoner population at that time and (2) as of April 23, 2020, CCCC had only

one confirmed coronavirus case of an inmate in state custody, who was not housed or generally

in contact with the USMS inmates.

       2.      Since the filing of the response, two federal inmates at CCCC have tested positive

for COVID-19. Both positive inmates are female inmates who were transferred to CCCC from

Otero County in early May 2020. These inmates have been in medical isolation since their
            Case 1:18-cr-03323-JCH Document 41 Filed 05/12/20 Page 2 of 3



arrival at CCCC and thus have not been in contact with the general population or with Defendant

Jansen Peshlakai.1

       3.      The United States does not believe this new information has a “material bearing”

on Defendant’s dangerousness or flight risk. Nor does this information constitute a compelling

reason for Defendant’s release from custody. To repeat, the two female inmates who tested

positive as well as the male inmates who were transported from Oterto to CCCC the same day

have been in medical isolation since their arrival at CCCC, preventing further spread of the virus.

In addition, as outlined in the government’s response (Doc. 39-1), CCCC continues follow

precautionary and preventative measures to protect inmates and staff from COVID-19. At this

time, it would be speculative to assume that the presence of these inmates puts Defendant at

greater risk than if he were released to his family’s care. In any event, the mere prospect of

Defendant’s being exposed to COVID-19 is not a compelling reason for his release when viewed

against the danger Defendant poses to the community.

       4.      For the reasons outlined in detail in the government’s response, the Court should

deny Defendant’s motion for release.

                                                      Respectfully submitted,

                                                      JOHN C. ANDERSON
                                                      United States Attorney

                                                      /s/ Electronically filed May 12, 2020
                                                      ALLISON C. JAROS
                                                      Assistant U.S. Attorney
                                                      201 Third St. NW, Suite 900
                                                      Albuquerque, NM 87102
                                                      (505) 224-1402 phone
                                                      (505) 346-7296 fax


1
 The USMS is currently waiting for test results for the male inmates who were transported to CCCC from
Otero County on the same day. Like the female inmates, these male inmates remain in medical isolation
and have not been in contact with the general population.



                                                  2
          Case 1:18-cr-03323-JCH Document 41 Filed 05/12/20 Page 3 of 3




I hereby certify that a copy of this
motion was delivered via CM/ECF
to counsel for the defendant.

Electronically filed
ALLISON C. JAROS




                                        3
